Citation Nr: 0840738	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Denver RO.  In September 2006, the 
case was remanded for additional development and notice.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision issued during the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant: (1) That to substantiate such a claim 
the claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) of any diagnostic code criteria for a higher 
rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and (4) 
provide examples of the types of medical and lay evidence the 
veteran may submit to support the claim.  The veteran has not 
been received Vazquez-compliant notice.  Notably, his 
statements do not reflect awareness that to establish 
entitlement to a 100 percent (the next higher) schedular 
rating for PTSD the evidence must show that he has total 
occupational impairment due to symptoms of PTSD such as (or 
equivalent to) those listed in the schedular criteria.  
Especially because he is representing himself in this matter, 
notice of this requirement is critical.  In a prior decision 
issued during the pendency of this appeal, the Court held 
that "staged" ratings may be appropriate in an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 
The matter of entitlement to TDIU is inextricably intertwined 
with the matter of the rating for PTSD, and action on that 
matter is deferred pending resolution of the increased rating 
claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO issue a letter providing the 
veteran the notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically including: 
Notice that to substantiate such claim, 
he must provide (or ask the Secretary to 
obtain) evidence of a worsening of the 
condition and its impact on employment 
and daily life; (2) notice of how 
disability ratings are assigned; (3) 
notice of the schedular criteria for a 
100 percent rating for PTSD under 38 
C.F.R. § 4.130, Code 9411; and (4) 
examples of the types of medical and lay 
evidence he may submit to substantiate 
the claim for increase.  He should be 
afforded adequate opportunity to respond.  
The RO should arrange for any further 
development suggested by his response.  

2.  The RO should then readjudicate the 
claims (to include consideration of 
"staged" ratings if indicated by the 
record.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and afford 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

